                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                  CRIMINAL ACTION NO. 3:19-CR-00035-KDB-DCK
 UNITED STATES OF AMERICA,

                Plaintiff,

    v.                                                         ORDER

 ROBERT MCCOY JR.,

                Defendant.


         THIS MATTER is before the Court on Defendant Robert McCoy, Jr.’s unopposed motion

to allow the parties access to sealed financial documents filed in the civil case, Ace Motors

Acceptance Corporation v. McCoy Motors, LLC, et al., No. 3:18-CV-630. (Doc. No. 36). Although

Defendant has always had access to these documents, as they are his own financial records, the

Court will grant the motion to ensure that both Defendant and the government have access to these

documents given their importance in this criminal contempt matter.

         IT IS THEREFORE ORDERED that Defendant’s motion, (Doc. No. 36), is

GRANTED. The parties in this matter shall have access to Doc. No. 47 (filed on October 20,

2019), Doc. No. 58 (filed on November 26, 2019), Doc. No. 67 (filed on December 16, 2019), and

Doc. No. 70 (filed on December 18, 2019) filed in Ace Motors Acceptance Corporation v. McCoy

Motors, LLC, et al., No. 3:18-CV-630.

         SO ORDERED.

                                     Signed: March 3, 2020




         Case 3:19-cr-00035-KDB-DCK Document 37 Filed 03/03/20 Page 1 of 1
